 

Case 1:19-cv-04231-GBD Document 15 Filed 04/21/20 Page 1 of 1

perce

wet

Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

   

April 17, 2020

  

VIA CM/ECF / r So
Honorable Judge George B. Daniels Se ay Ne RDp

; yet « / San, Mo, Ong. RED
United States District Court <0 YW 2> Sen.
Southern District of New York Uly 5 < 029 i. e
500 Pearl Street. 029 ar s 80g, Me k
New York, New York 10007-1312 9.30 me a

Re: Vuppala v. Upright Holdings 547 LLC.

A
Case 1:19-cv-04231-GBD fs CBr. 7 Lp, 1?
5 a ~
Dear Judge Daniels: ne “Bree,
The undersigned represents the Plaintiff in the above-captioned case matter.

Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
adversely affected the business in this matter, it is very difficult for the parties to proceed in this
matter with discovery and productive settlement negotiations at this time.

Therefore, Plaintiffs undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines and/or any potential Conference in this matter, which
would also coincide with the recent New York “PAUSE” extension until May 15, 2020. The
undersigned attempted to confer with opposing counsel, who at the time of this filing has not been
able to advise Plaintiff of his consent or objection. Counsel for Defendants, Adam Wilner, contacted
counsel a while back and Plaintiff and counsel have had a preliminary settlement discussion.
Nonetheless, counsel has not filed a formal appearance to date.

The Court may wish to note that this is undersigned counsel's second request to stay this
matter. Thank you for your consideration of this unfortunate, but necessary request.

Sincerely,

By: /S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Tel.: (305) 949-7777
Fax: (305) 704-3877
Email: bbw@weitzfirm.com
